DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8 have been currently amending. Claims 1-6 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant independent claim 1 recites “A light crystal composition with negative dielectric anisotropy, wherein the liquid crystal composition comprises… two compounds represented by formula III as a third component, three compounds represented by formula IV as a fourth component, and …a mass content of the compound represented by formula III is 16%, and a mass content of the compound represented by formula IV is 30-30.5%.” However, the claim as written is indefinite and confusing. It is unclear if the mass content of the compound represented by formula III is 16% for one compound or total mass content of both compounds for formula mass content of the compound represented by formula IV is 30-30.5% for one compound or total mass content of three compounds for formula IV. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2020/0239776 A1).

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Regarding claims 1-9, Kang et al. teach a liquid crystal composition [0001] and a liquid crystal display element or liquid crystal display being an active matrix addressing display or element or a passive matrix addressing display element or display [0015-0016] comprising the liquid crystal composition ( see abstract, claims and examples) with negative dielectric anisotropy (examples), wherein the liquid crystal composition comprises a compound represented by formula I 
    PNG
    media_image1.png
    63
    334
    media_image1.png
    Greyscale
in an amount of 1%-55% [0039] meeting the limitation of formula I as instantly claimed, a compound represented by formula VI-1 
    PNG
    media_image2.png
    48
    332
    media_image2.png
    Greyscale
[0043-0044] and CC-2-3 [0077 & 0081-0083] in an amount of 15-20%  meeting the limitation of formula II 
    PNG
    media_image3.png
    101
    334
    media_image3.png
    Greyscale
and PY-2O-O2 and PY-2O-O4 [0083] in an amount of 16% meeting the limitation of formulas III, III-5 and III-6 as instantly claimed. Kang et al. also teach the liquid crystal composition comprises one or more polymerizable compound [0026] a compound represented by formula II 
    PNG
    media_image4.png
    40
    267
    media_image4.png
    Greyscale
[0017-0018] meeting the limitation of formulas VI and VI-5  to VI-7 as instantly claimed. Kang et al. further teach the liquid crystal composition comprises one or more compounds of formula CP-3-O2 [0077] , which corresponds to formulas V and V-3 as instantly claimed or CC-5-3 or CC-4-3 [0078], which corresponds to formulas V, V-1 and V-2 as instantly claimed. 
	However, Kang et al. do not explicitly show any examples of three of more compounds of formula IV as instantly claimed. Nonetheless, Kang et al. recognize that liquid crystal composition includes one or more compounds represented by formula V: 
    PNG
    media_image5.png
    107
    333
    media_image5.png
    Greyscale
wherein R7 represents alkyl group having 2-5 and R8 represents alkoxy group having a carbon atom number 2 [0032], Z1 and Z2 represent a single bond [0033] and m & n represent 0, 1 or 2 [0034]. More specifically, Kang et al. recognize the preferably one or more compounds of formula V-2 
    PNG
    media_image6.png
    62
    277
    media_image6.png
    Greyscale
 (CY-3-O2 in Examples) and formula V-5 
    PNG
    media_image7.png
    74
    280
    media_image7.png
    Greyscale
( CPY-3-O2 in Examples) meeting the limitation of compound represented by formulas IV , IV-1 or IV-7 as instantly claimed ( See Table 15). Therefore, it would have been obvious to one of ordinary skilled in the art to understand one or more compounds encompasses two or three compounds in view of routine experimentation and aiding in high transmittance and larget dielectric anisotropy. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722